 SKILLENS ENTERPRISE CORP.Ronald Skillens d/b/a Skillens Enterprise Corp. andNational Maritime Union of America, AFL-CIO. Case 30-CA-6l4;9April 27, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed on November 10, 1980, byNational Maritime Union of America, AFL-CIO(the Union), and duly served on Ronald Skillensd/b/a Skillens Enterprise Corp. (Respondent), theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 30,issued a complaint and notice of hearing on Octo-ber 14, 1981, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1), Section8(d), and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint and notice of hearing beforean administrative law judge were duly served onthe parties to this proceeding. Respondent failed tofile an answer to the complaint.With respect to the unfair labor practices, thecomplaint alleges in substance that Respondent hasrefused and continues to refuse to make contribu-tions to the Union's health and welfare and pensionplans in violation of its collective-bargaining agree-ment with the Union.On December 21, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. Subse-quently, on December 30, 1981, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment shouldnot be granted. Respondent filed no response to theNotice To Show Cause, and therefore the allega-tions of the Motion for Summary Judgment standuncontroverted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is without261 NLRB No. 53knowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent states that unless an answer is filed byRespondent within 10 days of service thereof "allof the allegations in the Complaint shall be deemedto be admitted to be true and shall be so found bythe Board." Further, according to Exhibit 4 sub-mitted by counsel for the General Counsel, on De-cember 11, 1981, she sent by ordinary mail a letterciting the above-quoted portion of Section 102.20and advising Respondent that unless an answer wasreceived by noon on December 18 she wouldmove for summary judgment. As noted above, noanswer has been received from Respondent, norhas Respondent responded to the Notice To ShowCause.No good cause having been shown for Respond-ent's failure to file an answer, in accordance withthe rule set forth above, the allegations of the com-plaint are deemed to be admitted and are found tobe true. Accordingly, we grant the General Coun-sel's Motion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRonald Skillens d/b/a Skillens Enterprise Corp.,a sole proprietorship with an office and place ofbusiness at Topeka, Kansas, was at all materialtimes herein engaged in providing janitorial serv-ices at the United States Army base at FortMcCoy, Wisconsin. During the 12-month periodpreceding the issuance of the complaint, a repre-sentative period, Respondent, in the course andconduct of its business operations, performed serv-ices valued in excess of S50,000 in States other thanthe State of Kansas.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDNational Maritime Union of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representative Status of the UnionThe following employees constitute a unit appro-priate for collective-bargaining purposes within themeaning of Section 9(b) of the Act:All janitors, porters and cleaners performingjanitorial services at Fort McCoy, excludingoffice clerical employees, guards and supervi-sors as defined in the Act.Prior to November 1, 1980, the Tamp Corpora-tion (Tamp) had a contract to provide janitorialservices at Fort McCoy, Wisconsin, and had recog-nized the Union as the collective-bargaining repre-sentative of its employees in the above-describedunit. In addition, Tamp and the Union had signed acollective-bargaining agreement which was effec-tive from July 1, 1980, through June 30, 1983.On November 1, 1980, Respondent assumedTamp's contract to provide janitorial services atMcCoy and since that date Respondent has beenengaged in the same business operations, at thesame location, selling the same services to the samecustomer. On November 3, 1980, Respondent hireda majority of the employees previously hired byTamp. Respondent therefore has continued to bethe employing entity and is a successor to Tamp.Accordingly, the Union is, and has been at alltimes material herein, the exclusive representativeof the employees in the unit described abovewithin the meaning of Section 9(a) of the Act.B. The 8(a)(5) ViolationOn or about December 22, 1980, the Union andRespondent entered into a collective-bargainingagreement relating to the wages, hours, and otherterms and conditions of employment of the em-ployees in the above-described unit. The December22, 1980, agreement, inter alia, obligated Respond-ent to make contributions to the ITPE-NMUhealth and welfare plan and pension plan providedfor in Appendixes "C" and "G," respectively, ofthe agreement. Respondent at all material times hasrefused, and continues to refuse, to make the requi-site contributions. I' On December 30, 1980, and January 1, 1981, respectively, Respond-ent and the Union executed a settlement agreement with respect to Re-spondent's obligations under the agreement, which was approved by theRegional Director for Region 13 on January 29, 1981, and which pro-vided, inter alia, "(c) Respondent make sufficient payments to the ITPE-NMU health and welfare plan to provide coverage for employees in theAccordingly, we find that Respondent has, sinceDecember 22, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit by failing and refusing to make con-tributions to the ITPE-NMU health and welfareplan and pension plan as provided for in Appen-dixes "C" and "G," respectively, of the collective-bargaining agreement it executed with the Unionon that date, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(aX5) and (1)and Section 8(d) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the Act.We have found that Respondent violated Sec-tions 8(a)(5) and (1) and 8(d) of the Act by failingto make the required contributions to the ITPE-NMU health and welfare plan and pension plan re-quired under its December 22, 1980, collective-bar-gaining agreement with the Union. In order to dis-sipate the effect of these unfair labor practices, weshall order Respondent to make whole its employ-ees by transmitting the required contributions tothe ITPE-NMU health and welfare plan and pen-sion plan retroactive for the period prescribed inthe agreement.2unit retroactive to November 1, 1980." Thereafter, Respondent failed tohonor this provision of the settlement agreement and on June 30, 1981,the Regional Director vacated and set aside the agreement. On October6, 1981, the Regional Director reinstated the settlement agreement exceptfor the above-quoted provision in light of Respondent's alleged refusal tomake the contributions to the Union's health and welfare plan and its al-leged refusal to contribute to the Union's pension plan.' Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the additon of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionof whether Respondent must pay additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy. These additionalamounts may be determined, depending upon the circumstances of eachcase, by reference to provisions in the documents governing the funds atContinued354 SKILLENS ENTERPRISE CORP.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Ronald Skillens d/b/a Skillens EnterpriseCorp. is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. National Maritime Union of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. Ronald Skillens d/b/a Skillens EnterpriseCorp. is a successor of the Tamp Corporation.4. All janitors, porters, and cleaners performingjanitorial services at Fort McCoy, Wisconsin, ex-cluding office clerical employees, guards, and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5. At all times material herein, the above-namedlabor organization has been and now is the exclu-sive representative of all employees in the aforesaidappropriate unit within the meaning of Section 9(a)of the Act.6. By failing to make the required contributionsto the ITPE-NMU health and welfare plan andpension plan, Respondent has violated Section8(a)(5) and (1) and Section 8(d) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ronald Skillens d/b/a Skillens Enterprise Corp.,Fort McCoy, Wisconsin, his agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with Nation-al Maritime Union of of America, AFL-CIO, byfailing and refusing to make contributions to theITPE-NMU health and welfare plan and pensionplan as required by the collective-bargaining agree-ment between him and the Union executed on De-cember 22, 1980.(b) In any like or related manner interferingwith, restraining, or coercing his employees in theexercise of their rights guaranteed under Section 7of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:issue and, where there are no governing provisions, to evidence of anyloss directly attributable to the unlawful withholding action, which mightinclude the loss of return on investment of the portion of funds withheld,additional administrative costs, etc., but not collateral losses. SeeMerryweather Optical Company, 240 NLRB 1213 (1979).(a) Honor and abide by the terms and conditionsof employment provided for in the collective-bar-gaining agreement with the Union. The appropriateunit for the purpose of collective bargaining is:All janitors, porters and cleaners performingjanitorial services at Fort McCoy, excludingoffice clerical employees, guards and supervi-sors as defined in the Act.(b) Make whole his employees by transmittingcontributions to the ITPE-NMU health and wel-fare plan and pension plan as required by his col-lective-bargaining agreement with the Union in themanner set forth in the section of this Decision en-titled "The Remedy."(c) Preserve and make available to the Board orits agents, upon request, all records necessary toanalyze the amount due in the effectuation of thisremedial order.(d) Post at his Fort McCoy, Wisconsin, facilitycopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by theRegional Director for Region 30, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by him for 60 consecu-tive days thereafter, in conspicuous places, includ-ing all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 30,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentI WILL NOT refuse to bargain collectivelywith National Maritime Union of America,AFL-CIO, by failing and refusing to makecontributions to the ITPE-NMU health andwelfare plan and pension plan as required bymy collective-bargaining agreement with theUnion.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI WILL NOT in any like or related manner in-terfere with, restrain, or coerce my employeesin the exercise of their rights guaranteed underSection 7 of the National Labor Relations Act,as amended.I WILL honor and abide by the terms andconditions of employment provided for in thecollective-bargaining agreement betweenmyself and the above-named Union. The ap-propriate bargaining unit is:All janitors, porters and cleaners performingjanitorial services at Fort McCoy, excludingoffice clerical employees, guards and super-visors as defined in the Act.I WILL make whole my employees by trans-mitting contributions to the ITPE-NMU healthand welfare plan and pension plan as requiredby my collective-bargaining agreement withthe Union.RONALD SKILLENS D/B/A SKILLENSENTERPRISE CORP.356